 

Wu aa District

€astern District of Pew sork

JENNIFER NIN AND DIANNE TRITSCHLER,

Plaintiffs
—-V—

COUNTY OF SUFFOLK, SUFFOLK COUNTY EXECUTIVE, STEVEN
_ BELLONE, SUFFOLK COUNTY POLICE COMMISSIONER GERALDINE
HART, SUFFOLK COUNTY PISTOL LICENSING BUREAU EXECUTIVE
OFFICER SGT. WILLIAM WALSH, SUFFOLK COUNTY COMMANDING
OFFICER OF THE PISTOL LICENSING BUREAU LIEUTENANT MICHAEL
KOMOROWSKI, PISTOL LICENSING BUREAU POLICE OFFICER MARC
SFORZA, TOWN OF ISLIP, ANGIE CARPENTER, TOWN SUPERVISOR,
DIRECTOR OF AIRPORT SECURITY KEVIN BURKE, ISLIP TOWN
PERSONNEL DIRECTOR ARTHUR ABBATE, AIRPORT COMMISSIONER
SHELLY LAROSE-ARKEN, SUFFOLK COUNTY PISTOL LICENSING
BUREAU INVESTIGATOR NICHOLAS LORUSSO AND SUFFOLK COUNTY
POLICE DEPARTMENT DETECTIVE SGT. MICHAEL FLANAGAN,

Defendants

—

PLAINTIFF’S MEMORANDUM OF LAW
IN OPPOSITION TO SUFFOLK COUNTY
_ DEFENDANTS’ MOTION TO DISMISS

 
li

TABLE OF CONTENTS
--Pable of Cases viciicTeccieccesssesseeesceeceeeceeeeeee ress seen eeeeeeeee nese eteneneeeee nena eneeeeeeseaee ness 1
Introduction ....cccccccccccecceenscesssesecscecssnceeneeenecessesseeecsecenesensessssseeeensnessaesenegeaeeess 1
Procedural litigation History .....c.cccccceecceeeeeeeeseteeseseeeesceesereesssaeeacseeeeeseeeeaeeeey 2
Statement Of Facts 00... cccccceeceeeseseeeeenesenssnerecesesesennneseeeeeerereeseseeseeeanaaaaaaa nana aeaees 2
The Standard of Review .......cessessecssssssersiecssecseecsseeeneerneesenterererernessee 7
I. Your Honor Ordered Defendants to return Plaintiffs’ Weapons, a Second
Amendment violation was Recognized, and Defendants cannot meet their
burden in seeking dismissal on the pleadings provided the facts, policies and
practices within the Defendant County of Suffolk and the supervisory
Defendant ........ccccccceccssseeeeeccnceeecesenaeecceseueeeeee ae peeesenaeaaeeeeeuaaeeeeeeeenseeen eens 9
II. Plaintiff Nin was targeted for a single statement, deprived of her firearms and
‘subject to conspiracy due to a “spiteful effort” to hurt Plaintiffs, one of which
had her weapons seized for no apparent reason other than her relationship to
_ Ms. Nin... nner err rrr nr rr rr rrr et tet titer rrr tree ro 16
IIT. Although the weapons are returned, Plaintiffs damages continue and such
pleadings establish a fifth amendment takings Violation ..........:sseeeeeeees 20
TV. Defendants are not entitled Qualified Immunity and Defendants offer nothing
to meet their burden in dismissal, rebutting the pleadings, affidavits or
exhibits, or seeking qualified imMUMIty..........ccceccseeeseeneneenenereteteeeeeeeneeeees 21
V. Plaintiffs respectfully request that Your Honor allow an Amendment to the

Complaint if not a conversion of the Matter to Summary Judgment with the

_ Ordering of Depositions should Your Honor be inclined to grant Defendants

_ dismissal on the pleadings ........ccccsssecssscesseeeesseeessseeseeecssesenenenseeeesseeensgs 23

Conclusion ......ccecceeesceeeeeeeeeeeeeeeee es esaeesceereeeeesseeeeeesaneenensseeeeesacacaneeeseeaenaeenens 24

 
i

TABLE OF CASES
CASES —
~ Adickes v. S. H. Kress & Co., 398 U.S. 144, 152 (1970) ..ccecssccccessssssesesseereeees 17
Ashcroft v. Iqbal, 556 U.S, 662,668 (2009)..c.ccssesocssecseeseecesseseestesneeennsseteceneeess 8
Astrazeneca AB v. Apotex Corp., No. 01 Civ. 9351, 2010 U.S. Dist. LEXIS 58044,
at ¥9 (S.D.NLY. June 8, 2010)... eecee ee cseieneeeerereneeseteeeeneneeeeeneenenenenttnieien 8
Beacon Enterprises v. Menzies,715 F.2d 757, 767 (2d Cir.1983).....scccescseeeseeseeees 9
Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) ..ssscssessesssecseeeeeerserreeeeeeveves 8
Bell v Burson, 402 U.S. 535, 539 (1971) ccscecesssssessssssessessseessvessesssesssssseessensien 12
Bell v. Burson, 402 U.S. 535, 539, 91 8.Ct. 1586, 29 L.Ed.2d 90 (1971)... 12
Biswas v. City of New York, 973 F. Supp. 2d 504 (S.D.N.Y. 2013)... cece 14
Board of Regents v. Roth, 408 U.S. 564 (1972) ...ccccccscsesssseessessessneesereeerseeeneoes 12
Brass vy. Am. Film Tech., Inc., 987 F.2d 142, 150 (2d Cir. 1993) ...cccseseseseeseeeees 8
Brewster v. Nassau County, 349 F. Supp.2d 540 (E.D.N.Y. 2004)........ceceeereee 19
-Ciambriello v. Cty. of Nassau, 292 F.3d 307 (2d Cir. 2002) ....sssssseeesseeseee 13
Cinevert v. Varsity Bus Co., No. 12-CV-1223 RRM VVP, 2014 WL 4699674, at
—*6 (E.D.NLY, Sept. 22, 2014)... escscessereseeeeeenenenereneetseneeneeaeenenenenteeensen 24
Coakley v. Jaffe, 49 F.Supp.2d 615 (S.D.N.Y.1999) .....ccccecceeeeeeeeeeeeeeeenneeeneneees 18
Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir.2000) .........cccececeeeeeeeneneneneteens 23
Dennis v. Sparks, 449 U.S. 24 (1980)..srcecssesssessrereessseseeeeensensessnseneenecereeney 17
| District of Columbia v. Heller, 554 U.S. 570, 581 (2008)... eeeeces cece eneeeeeeeeees 10
-Esmail v. Macrane, 53 F, 3d 176, 180 (CA7 1995) ..s.sssesseseesesessereneeeerenese 16, 17
Evans v. City of New York, 308 F. Supp. 2d 316, 323 (S.D.N.Y. 2004) ..scsscseseoe 12
| ‘Falls Riverway Realty v. City of Niagara Falls, 754 F.2d 49, 53 (2d Cir.1985).....8
First English Evangelical Lutheran Church of Glendale v. County of Los Angeles,
California, 482 U.S. 304, 107 §.Ct. 2378, 96 L.Ed.2d 250 (1987)... essere 20
Fisk v. Letterman, 401 F. Supp. 2d 362, 376 (S.D.N.Y. 2005).......ccccscsssscseeeeeees 19

Foman v. Davis, 371 U.S. 178, 182 (1962) ..ssscccesseeseeesetseerreneretenenenseenens 23

 
ra

FF viedman v. N.Y. City Admin. for Children's Servs., No. 04-CV-3077(ERK), 2005

WL 2436219, at *7 (E.D.N.Y. Sept. 30, 2005) 0.0... esceeeeeeeeeeeteenerreereannnnns 17
. Fuentes v..Shevin, 407-U. 8, 67, 80-81 (1972)... ccccccceeessseeeeeeeeeerenteuenersereeeens 21
Gallagher v. US, No. 11-cr-0806 (BMC) (E.D.N.Y. June 26, 2018) «1.0.00 13
: Gary Plastic Packaging Corp. v. Merrill Lynch, Pierce, Fenner & Smith, 756 F.2d
230, 236-37 (2d Cir.1985).....c cc ceeesceeesseeestessreeeereeereneesseesneeeneesresesesareeegas 1
Gill vy. Silver Inv'rs Inc., No. 16 CV 3219 (LDH), 2016 WL 4099098, at *3
(E.D.N.Y. Aug. 2, 2016) occ ecceccssenreeesneeenneesrtteesneereieensesenseeessseesnereggs 19
Goldberg v. Kelly, 397 U.S. 254 (1970) w..esseessssseessessensetneneetenteencenneneeeneeniey 12
Gregory v.Chicago, 394 U. S. 111, 112 (1969) sccccssessesssessseeesnieesseesseeessn 20
Hague v. Sedita, 56 Misc.2d 203, 288 N.Y.S.2d 212......ccesseceeescseesseeeeerseeereees 12
‘Herman & MacLean y. Huddleston, 459 U.S. 375, 389 (1983).s.sesvvesssssessseeee 12
dn re Bristol Industries, 690 F.2d 26, 28-29 (2d Cir.1982) .ocecccceeseeecereeeeneneenens 9
| ; In reG. & A, Books, Inc., 770 F.2d 288, 295 (2d Cir.1985) oie eeeeeesseeeeseeeeeeevens 9
. Inr re NYSE Specialists Sec. Litig., 503 F.3d 89, 95 (2d Cir, 2007) ............ Dasseeeeees 8
dn the matter of the complaint of Wittien Bros. Marine, Inc., No. CV 15-5210
(EDN.Y. Jan. 9, 2018).....ccceecesscceseennnnceneneneeeeeeressseeeeseeseeseeeeeeersnscsseeeeeneees 8
Trish Lesbian and Gay Organization v. Giuliani, 143 F.3d 638 (2d Cir. 1998) ...... 8
Kassner v. 2nd Ave. Delicatessen. Inc., 496 F.3d 229, 237 (2d Cir. 2007) «0... 8
Kent v. United States, 383 U. 8. 541, 562 (1966)....ssssssesssseesssssesnsseesnssesine 20
Local 342, Long Island Pub. Serv. Emps., UMD, ILA, AFL-CIO v. Town Bd. of
Huntington, 31 F.3d 1191 (2d Cir. 1994)... cceceeeessteeereeneeeessessseeneereeeennes 21
~ Lugar y. Edmondson Oil Co., 457 U.S. 922, 941-42 (1982) cecccssssesssesserseseesnees 17
Mathews Vv. Eldridge, 424 U.S. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976) .......... 12
Matter of Gulotta v. Kelly, 8 Misc.2d 721, 168 N.Y.S.2d 60 (1957).....--:eeeeee 12
McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007)... 23
McDonald v, City of Chicago, 561 US. 742 (2010) oc ecceeececeeseescu essere eens 10, 11
‘McGugan v. Aldana-Bernier, 752 F.3d 224, 229 (2d Cir. 2014) 0. eeeeesereeeeees 18

| Middleton v. The City of New York, 2006 WL 1720400 (E.D.N.Y.) ....sccseeeeeeeeeee 19

 
il

Monroe v. Pape, 365 U.S. 167 (1961) ....cceccceeeeeeesneneeeesseereneeesensnetessseesensaneees 17
"Moorish Science Temple of Am., Inc. v. Smith, 693 F.2d 987, 990 (2d Cir.1982) .23
Napolitano v, Ryder, 18-cv-03607(STF)(AKT)........cccceeeeeeesenenennetssssnnneeareneeees 12
New York State Rifle & Pistol Association, Inc. v. City of New York, No. 18-280
(ULS. Apr. 27, 2020) ..oeecccceeesecseecsseenreceteertereeeteerirernsseseeeseesneeeneeey 10, 18
Pangburn v. Culbertson, 200 F.3d 65, 72 (2d Cir. 1999) v.ccecssesseseeeteseeeneee 19
Patel y. Contemporary Classics, 259 F.3d 123, 126 (2d Cir. 2001)... eeeeeeee 8
Pearson v. Callahan, 129 S.Ct. 808, 172 L.Ed.2d 565 (2009) .....ccsseecceeeeeeeeeeeee 22
_ Pennsylvania Coal Co. v. Mahon, 260 U.S. 393, 43 S.Ct. 158, 67 L.Ed. 322 (1922)
 senaenetenstaseesenees vuscacevenserccneeenencesersueeseueseceseeusanansscsesaceesentesaseeaseaassousseestess 20
Perry v. Sindermann, 408 U. S. 593, 601 (1972) scsccsssssesecessseresesssteseensneeereene 12
Pitchell v. Callan, 13 F.3d 545, 547 (2d Cir, 1994)... cceccssssssssesnereereeeeennnanenens 18
Rounseville v. Zahl, 13 F. 3d 625, 632 (2d Cir, 1994) 0... ceecccceeneneeeeereeeeeaneners 19
Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988). 2... eceseeeeeeeeeeeeteeeeeesneees 23
~ Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001) ............ 22
Schenk v. ProChoice Network of W. N.Y., 519 U.S. 357, 372 (1997) ..sscceeeeseees 12
Schiff v. Suffolk Cty. Police Dep't, No. 12-cv-1410, 2015 WL 1774704, at *5
(E.D.NCY. Apr. 20, 2015) ..oceececcscecessessceeseeeerseeesreeeeseeesneessaesseneeeggees 10, 19
: Schmerber v. California, 384 U.S. 757, 767, 86 S.Ct. 1826, 1834, 16 L.Ed.2d 908
(1966) ..sseeecessresenerenereetstsneeseseseeeesentseseseneneseneneceeneestseteneereacssaseseseessaeaes 21
Screws v. United States, 325 U.S. 91, 107111 (1945) cssssscssssssecsnseeineeeen 17
Silvester v. Becerra, 138 S. Ct. 945, 952 (2018) essssscsessssesssereessecsseessseessneseses 11
Spear v. Town of West Hartford, 954 F.2d 63 (2d Cir.1992)....eccccsesseees 13
Stack v. Boyle, 342 U. 8.1, 4-5 (1951) sescsccssssssssssessssssnnsseeeessserscessesssssssnnin 20
Thompson Vv. Louisville, 362 U.S. 199, 206 (1960).......:::cecsesneeeeesessnsneeeeeenenans 20
Timbs v. Indiana, 586 US _, No. 17-1091 (2019)...cccsessssessesseeeeesseceeseeeeeeereneees 14
Town of Orangetown v. Magee, 88 N.Y.2d 41, 49, 643 N.Y.S.2d 21, 665 N .E.2d
1061 (1996) oc ccccececseccneeeeeeeeneneeeeeesersesseneneeeseeeseneaeeeseeseeneaaaaaaeeeeeenenenny 20

Trombley v. O'Neill, 929 F. Supp. 2d 81 (N.D.N.Y. 2013)... eee eeetseeeeeess 14

 
iv

Ty, roni v. Holder, No. 09 Civ. 10239, 2010 U.S, Dist. LEXIS 79670, at *4—5

© (SD.NLY. July 29, 2010)... ccccccceceseeceeeeeeeceecerseneseenensssesesesseeessenesneneeseeeeaseny 8
- Turiier Broad. Sys. vy. FCC, 520 U.S. 180, 213-14 (1997) .sccsssseseseseereeeeeteteeeee 11
United States v. Classic, 313 U.S. 299, 326 (1941) vecceccssesessssseesstessescsessseessees 17
United States v. Lester, 363 F.2d 68, 72 (8th Cir. 1966)...s.sccsesesseeneeeee 18
United States v. Margiotta, 688 F.2d 108, 131 (2d Cir. 1982) .....ccccccceeeeseeeeeees 18
United States v. Pitre, 960 F.2d 1112, 1121 (2d Cir.1992).....cesceseseesesseteseeeseens 19
United States v. Price, 383 U.S. 787, 794 (1966) ...cccesseceessseeceseeeeeeeeneneesteeees 17
‘United States v. Rivera, 971 F.2d 876, 890 (2d Cit.1992) oo... seeeeeseeseereeeeeeen 19

| United States v, Virginia, 518 U.S. 515, 533, 116 §.Ct. 2264, 135 L.Ed.2d 735
(1996) cocssecseccseessesseessecencenecsceenesenssnessesenecsstssessnseseesseeencensenessectersaeayes 11, 13
Village of Willowbrook v. Olech, 528 US 562 (2000)....-.-cccccesetsseesesesseereeeees 16

. Villante v. Dept. of Corrections of City of New York, 786 F.2d 516 (2d Cir. 1986)1,
Qo
_ Weinstein v. Krumpter, No. 2: 14-cv-7210 (ADS)(AKT) (E.D.N.Y. July 8, 2019)

cc cecevaseusesiuevavasasstssstsasavavarsavaveuensesavavsvauensnsavaceussesecesseneneasatsesesneeeeseaseenee 12
Williams v. United States, 341 U.S. 97, 99—100 (1951) w.sssseseseseesessesveseencsseaee 17
‘Wilson v. Layne, 526 U.S. 603, 119 S.Ct. 1692, 143 L.Ed.2d 818 (1999)... 21
STATUTES
18 U.S.C. § 1951 sesssseccessccssssevecsssvessssessssecssssuessessseessssnecesneeeesnevesreneeesneesen 17
42 U.S.C. § 1983 vececcscsccsesescsvsssecsececsessseseseseseeeeescececasieaseeacasseasseseeseesesesesens 19
AZ U.S.C. § 1985 cccccccscssssscsessrsessecsesscesssesssesecsecseseeseeeneneseenetereeauenseeeses 13, 14
Fed. R.Civ.P. 12(b)(6) cescesessessssesecsusssessessesscesecseceeseueeeeeenseneevesuseeeseeassaseseesees 8
Fed. R.Civ.P. 12(C).ccccccccseesenerseerenserersessssessenensstarseseaseneeteenanecerenereenenerseesenees 8
Fed. R.CiV.P. 15 cceccccssesesssscsesssusesecreesnecsecseesaneseeeseeseesieesessensneeaneseenesseesesnen 23

Fed R.Civ.P. 56 ..lecssesssssesssseesneecsusessessutssssessversssseessccassecsnseeanecsuecennensnsenareete 8

 
MEMORANDUM OF LAW OPPOSING DEFENDANTS’ MOTION TO DISMISS

INTRODUCTION

_... Your Honor-Ordered the return of Plaintiffs weapons, former law enforcement, who are
proceeding in this lawsuit because their Second Amendment rights were stripped, without due
process aid in an effort to harm, silence and retaliate against Plaintiffs, by the Suffolk County
Defendants who conspired with, inter alia, their codefendants and did each act or create policy
that caused Plaintiffs harm: COUNTY OF SUFFOLK, SUFFOLK COUNTY EXECUTIVE, STEVEN
BELLONE, SUFFOLK COUNTY POLICE COMMISSIONER GERALDINE HART, SUFFOLK COUNTY
PISTOL LICENSING BUREAU EXECUTIVE OFFICER SGT. WILLIAM WALSH, SUFFOLK COUNTY
COMMANDING OFFICER OF THE PISTOL LICENSING BUREAU LIEUTENANT MICHAEL KOMOROWSKI,
PisTOL LICENSING BUREAU POLICE OFFICER Marc Srorza (hereinafter “Defendants”).This
motion to dismiss is made after Suffolk County Attorney Arlene Zwilling (“Zwilling”) refused to

proceed with depositions due to her requiring in-person communication with Defendants.

Defendants furnished this court with a complete denial to Plaintiffs complaint, allegations,
sworn testimony and exhibits. See D.E. 27 4 4. Defendants refuse to provide reasonable
discovery and have prolonged the release of the Internal Affairs Unit report/its attachments in
this litigation. What Defendants produced shows the involvement of the above Defendants,
directly if not in creating such policies, that seek to deprive persons of their constitutional rights.
“Defendants worked with codefendants to deprive Jennifer Nin of her service weapon for
something she said and, albeit not involved with any of the false allegations against Ms. Nin,
Dianne Tritschler simply by the extension that Ms. Tritschler is related to Ms. Nin. There is a
| taking involving weapons together with due process violations offered in Plaintiffs first
~ complaint. :

Your Honor encouraged settlement while Defendants prolong litigation. See Villante v. Dept.
of Corrections of City of New York, 786 F.2d 516 (2d Cir. 1986). This is because Ms. Zwilling
_knows that “plaintiff's claim could only succeed upon a showing of actual or constructive
knowledge on the part of supervisory personnel and where facts solely in the defendants’ control
| . were therefore at the heart of the necessary proof, the district court’s failure to order compliance
with the plaintiff's request for deposition discovery was an especially crippling blow,” which
must preclude granting Defendants’ motion to dismiss here. Jd. (citing Gary Plastic Packaging
Corp. v. Merrill Lynch, Pierce, Fenner & Smith, 756 F.2d 230, 236-37 (2d Cir.1985)).

 
PROCEDURAL LITIGATION HISTORY

This matter was filed on March 22, 2019. The first Conference was held beforeyou’re your
Honor, the Honorable Sandra J. Feuerstein on April 24, 2019. Plaintiffs are former law
enforcement. The undersigned counsel sought to have plaintiff Jennifer Nin's pistol permit

‘reinstated’and have her regain her employment as a Peace Officer with MacArthur Airport.

_- Thereafter, this matter was referred to the USMJ Kathleen A. Tomlinson for discovery. The
first conference was held on October 11, 2019 and the initial completion of fact discovery was
set by Your Honor as January 13, 2020. Your affiant sought depositions of the eleven defendants
_from the outset. Plaintiff had served defendants Demands for Discovery and Notice to take

Depositions first and immediately sought such discovery to proceed to depositions.

Plaintiff detailed discovery problems in his May 11, 2020 letter submission to this Court by
for which Defendants articulate nonsensical reasons for why these depositions cannot proceed
electronically and in a timely and orderly fashion without the undersigned having to negotiate

‘two lawyers and a-dozen personalities through a legitimate court reporting service.

At the conference before USMJ Tomlinson Court Ordered a date for Plaintiffs’ depositions of
‘February 25, 2020. Both Plaintiffs were present but only Jennifer Nin was deposed albeit Ms.
Tritschler was present — the defense attorneys declined to depose her. No Defendants were
provided for depositions and no dates were provided from the Defendants as to when their clients
_ would be deposed. All Defendants refuse to produce themselves for deposition and Arlene

Zwilling moved for judgment on the pleadings on or about April 29, 2020.

STATEMENT OF FACTS

~ The facts of the case as alleged in the Complaint are that on or about October 29, 2018
Plaintiff Jennifer. Nin filed a grievance which complained about Officer Robert Finn taking
family leave whenever it pleased him thereby forcing the other officers to work his shifts and

-overtime. Ms. Nin’s grievance is annexed to the Complaint as Exhibit “A”.

- Defendant Chief Kevin Burke (“Burke”), was newly appointed to take over the airport
security at MacArthur Airport. Burke had instituted new rules which required any complaints to
be formally filed as a work grievance. That a text message was allegedly sent by Officer Finn

“sent from an email address “BFINN503@GMAIL.COM” (Which are Officer Robert Finn’s

| initials and shield number) to fellow Sergeant Anthony Passalacqua’s wife alleging that plaintiff
3

Jennifer Nin and Sergeant Anthony Passalacqua were having an affair. A copy of the email text
' message is annexed to the original Complaint as Exhibit “B”. It should be noted that Officer
Robert Finn vehemently denied that this was his email address and denied ever sending such a

text to Sergeant Passalacqua’s wife.

- On or about October 30, 2018, Ms. Nin called fellow Officer Robert Finn at work and
demanded to know why he was doing this to Anthony to which Officer Finn hung up the phone.

On or about October 30, 2018, Ms. Nin confronted Officer Robert Finn during the shift
change at work al approximately 1600 hrs and stated that if anything happens because of that text
. message you will not need FMLA because “you will be a stay at home dad”. This conversation

was witnessed by. Sgt. Craig Hatcher of the Islip Airport Law Enforcement Division.

-. That evening during his 4x12 shift Officer Robert Finn complained to Chief Kevin Burke
about plaintiff Jennifer Nin. Chief Burke advised Officer Finn to file a complaint with the
Suffolk County Police Department Airport Operations Officers on duty.

Upon information and belief Suffolk County Pelice Officers Steven Donahue and Kevin

Henry responded and took a police information field report which indicated no criminal conduct.

- Burke, a recently retired Suffolk County Police Lieutenant, contacted the Sth Precinct Crime
Section secking to have the initial report upgraded to an aggravated harassment criminal
complaint. Burke sought and received cooperation from the other Defendants seeking dismissal.
Further, based upon this action, the Suffolk County Pistol Section was contacted and
immediately suspended Ms. Nin’s pistol license without any modicum of due process. This

deprivation was excessive and were designed and did succeed in leading to her termination.

On or about October 31, 2018, Jennifer Nin reported for duty at 0800 where she was later
approached by Chief Kevin Burke who asked the Ms. Nin to follow him into his office. As the
a plaintiff approached Chief Burke’s office two uniformed Suffolk County Police Officers, Sgt.

: Timothy Burns and P.O. Eric Diprima, accompanied them into the office at which time Jennifer

Nin was ordered to surrender her firearms and report back to the duty desk unarmed.

Plaintiffs were deprived of their weapons at this point, at approximately 12:00 noon that day,
Chief Burke and the same two uniformed Suffolk County Police Officers approached plaintiff

Jennifer ‘Nin and ordered her to report home to surrender her other weapons.

 

 
4

Upon arriving at the Plaintiffs’ home located in the 7th Precinct of Suffolk County in Middle
‘Island, N.Y.-with the-two uniformed officers they entered the plaintiff's home and retrieved Ms.

Nin’s other firearms and her actual pistol license.

Defendants cannot contest that there was a constitutional deprivation of property (5"
Amendment) and weapons (2"4 Amendment) without due process and separate from other
similarly situated persons (14 Amendment) because, while at the home where both Plaintiffs
reside, Set. Timothy Burns and P.O, Eric Diprima, informed Plaintiff Dianne Tritschler that they

needed to take her weapons and pistol license as well.

Plaintiff Dianne Tritschler, a retired peace officer, asked why she was informed that it was
because she resided with her daughter Jennifer Nin that they were ordered to take her weapons
and license as well. Plaintiff Tritschler was essentially guilty by association, suffering violations
of her constitutional rights but, as law enforcement, Plaintiffs cooperated with the police
officers” instructions knowing that their redress wou!'d be a subsequent challenge to such illegal

and unconstitutional actions.

. On November 1, 2018 Plaintiff Jennifer Nin reported to work at MacArthur Airport at 8:00
am, At 8:30 a.m. plaintiff left the airport to report to Town Halli as per the demand of Burke
who cooperated with, among others, Suffolk County Defendants in an effort to permanently
deprive Plaintiffs of their property, under color of state law, together by using the policies and
procedures developed by Defendant BELLONE and Defendant HART and enforced by the

remaining Defendants .

Upon arriving, Ms. Nin was advised by her Union Officials that the Personnel Director of the
Town of Islip wanted to investigate what cccurred from all sides involved. Union Release Agent
Frank Correira and Union Vice President Patrick DeFelive spoke with Ms. Nin to hear her

account of the incident.

Officer Robert Finn and Sgt. Craig Hatcher went into the Director’s office with the union

_ Officials first. They informed the Director of Personnel their accounts of the incident. Plaintiff
. Nin was then called in to give her account and she was advised by Union Release Agent Frank

_Correira and Union Vice President Patrick DeFelice that both Officer Finn’s account and Set.

Craig Hatcher’s account matched exactly with Plaintiff Nin’s account.

 

 
Plaintiff entered the room with the union representatives and found Arthur Abbate and Chief
Kevin Burke sitting in the conference room. She gave her account. All parties agreed that no
physical threat was ever made. The violations could have resolved here but Defendants, together

- with the Islip codefendants, did pursue these false charges to further injure Plaintiffs.

| Then Axthur Abbate excused himself to confer with Chief Burke in his private officer. Upon
~ their return the plaintiff was advised that she was being placed on administrative leave and
needed to report for a fitness evaluation. When questioned about the need for a fitness for duty
evaluation since all parties agreed that no physical threat was made, Arthur Abbate informed the

“plaintiff that he needed to cover all bases on the advice of Chief Burke.

Plaintiff was asked to sign a referral form for a fitness for duty evaluation to National
‘Employee Assistance Program (“EAP”). Plaintiff declined to sign the form as written because it
stated that she threatened another officer. She was advised that she would be terminated if she
did not sign the form pursuant to an Article 75 Hearing. Upon Plaintiff Nin’s insistence, the
form was altered to reflect “alleged to have threatened another officer”. After the hearing the
Plaintiff Nin drove to the airport to retrieve her personal property. She then received a text from

Chief Burke ordering her to stay away from the airport until the matter was resolved.

That a fitness for duty evaluation was never previously sough for any Peace Officer employed
by the Town of Islip Airport Law Enforcement Division and had been sought solely at defendant,
Chief Kevin Burke’s directive. Chief Burke worked with the Defendants that seek dismissal in a

conspiracy to deprive Plaintiffs, both of them, of their constitutional rights.

On November 2, 201 8, Plaintiff Nin went to the EAP office and was advised that they could
not perform the evaluation as it required a psychiatric evaluation and needed to be performed by

either a psychiatrist ora psychologist. The EAP referred Ms. Nin to one Ben Accomando, Phd.

On November 9, 2018 Ms. Nin reported to Ben Accomando’s office located at 2563 Eileen
Road, Oceanside, N.Y., 11572 where she was asked to sign consent forms and then sat with Dr.
Accomando for approximately 50 minutes discussing the events. Dr. Accomando would ask
brief questions while plaintiff recounted the incidents. Ms. Nin was asked to take a
psychological examination comprised of approximately 250 statements which required a
response of agree with or disagree with each statements. This took approximately 35 minutes for

"Ms, Nin to carefully read each statement and properly answer.

 
_ On or about November 7, 2018 Plaintiffs received a letter dated November 1, 2018 from the
Suffolk County Pistol License Section which advised that her pistol license was suspended from
‘the incidént which occurred on October 30, 2018 pending further investigation. These actions
evidence, not denounce, involvement of Defendants, This letter, incorporated in the pleadings,
directed the recipient to respond with a written statement regarding the incident. The letter was
signed by defendant, William Walsh. Further, the letter directed the plaintiffs to contact P.O.

- Mare Sforza if they wished to inquire about the suspension. A copy of said letter is annexed to
the Complaint as Exhibit “C” and “D”.

O November 7; 2018 Defendant Marc Sforza stated that Suffolk County Police Department
(“SCPD”) conducts their own investigations and that both plaintiffs must respond with an
explanation of the incidents which caused the seizure of their weapons and suspension of their

‘Suffolk County Police Department Pistol License, Copies of Plaintiffs responses are annexed to
the Complaint as Exhibit “E” and “F”, Defendant Sforza acts pursuant to policy and procedure
promulgated by Defendants BELLONE and HART, both of whom are involved in the actions
and omissions that were taken under their care and supervision to deprive Plaintiffs of their

- constitutional rights.

On or about November 14, 2018 Ms. Nin was advised by her union that she must appear at

Islip Town Hall Personnel Department, bringing all airport property, keys and credentials to the

 

meeting. to meet with Director of Personnel Arthur Abbate on November 16, 2018 at 10:00 a.m.

On November 16, 2018, Ms, Nin reported as ordered to the Director of Personnel’s office.
Plaintiff met with Union President Kevin Boyle, Vice President Patrick DeFelice and Release
Agent Frank Correira. Ms. Nin was advised that the town was threatening to terminate her since
her pistol license was suspended since it is a condition of employment. Further the union was

"supporting her since she did nothing wrong. Upon meeting with Personnel Director Arthur
Abbate, Ms. Nin was terminated and advised to surrender all town property and credentials.
-Thereafter, the union put in a grievance which led to pending arbitration. Said grievance was

denied.
On or about. November 19, 2018 Plaintiff Jennifer Nin received a copy of the Fitness for Duty

Evaluation from Ben Accomando. Said report was replete with the statements, comments and

| opinions of defendant, Chief Kevin Burke alleging many derogatory comments, these being from

 

Chief Kevin Burke who had known plaintiff Jennifer Nin for approximately 3 weeks. Plaintiff
Jennifer Nin has been an employee for 13 years with an unblemished work record. A copy of

said Fitness for Duty Evaluation was annexed to the Complaint as Exhibit “G”.

Unknown to the Plaintiff at the commencement and initial proceedings of this lawsuit, on
November 24, 2018 the matter was officially closed by the Suffolk County Police Department as
the alleged complainant Robert Finn did not wish to proceed with the matter. This information
was withheld from Plaintiffs and this Court. See the Suffolk County Police Department records

and report closing this matter on November 24, 2018.

This fact, that just a mere 16 days after the plaintiff Jennifer Nin’s termination the alleged
criminal matter was closed, was carefully cmitted from the Courts Notwithstanding, the Suffolk
County Police Department, Defendants working together, with Islip defendants herein refused to

give either the Plaintiffs back their weapons when this proceeding was commenced.

Your Honor Ordered the weapons returned. Notwithstanding the action being brought,
Defendants continued to. deny Plaintiffs the return of their weapons or pistol licenses until
ordered by this Honorable Court to do so. That was only after a great cost as this Court had to
appoint a psychiatrist to conduct an honest evaluation as opposed to the PSYBAR Group which

boasts on their website that they represent employers attempting to solve problem employees

' This Court was deceived as the entire time that Arlene Zwilling was appearing before this
court she knew or should have known that the charges pending against Plaintiff Jennifer Nin had
| been closed 16 days after she was terminated. Now the same attorney refuses to allow the
_.’ depositions to proceed albeit the undersigned has endeavored through every obstacle, jumped
‘through every hoop and made every accommodation for which Defendants refuse to produce

themselves for depositions — something prolonging the resolution of this case.

THE STANDARD OF REVIEW

__ This Honorable Court is familiar with the standards of review on motions to dismiss a
complaint under Rule 12(b) and Rule 12(c) of the Federal Rules of Civil Procedure and
Plaintiffs submit that if Defendants seek dispositive motion practice Your Honor can Order the
depositions of Defendants and convert this motion to one for Summary Judgment, thus moving
‘towards disposition as opposed to Defendants” perpetual delay of discovery, depositions and

- resolve of this matter,

 

 

 
8

When evaluating a motion for a judgment on the pleadings pursuant to Federal Rule of Civil
Procedure 12(c), the court employs the same standard as that for a motion to dismiss under Rule
(SDNY. July 29, 2010) (citing Patel v. Contemporary Classics, 259 F.3d 123, 126 (2d Cir.
2001)); Astrazeneca AB v. Apotex Corp., No. 01 Civ. 9351, 2010 U.S. Dist. LEXIS 58044, at *9
(SDNY. June 8, 2010) (citing Irish Lesbian and Gay Organization v. Giuliani, 143 F.3d 638
(2d Cir. 1998}). “To survive a motion to dismiss, a complaint must contain sufficient factual
matter, accepted as true, to “state a claim to relief that is plausible on its face.’ ” Ashcroft v.
. Iqbal, 556 U.S. 662,668 (2009) (quoting Bell Ail. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).
“Facial plausibility” is achieved when the “the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Iqbal, 556 U.S, at 668 (citing Twombly, 550 U.S. at 556).

Asa general rule, the court is required to accept as true all of the allegations contained in the
complaint, see Igbal, 556 U.S. at 678; Kassner v. Ind Ave. Delicatessen. Ine., 496 F.3d 229, 237
(2d Cir. 2007), and- to "draw/[] all reasonable inferences in the plaintiffs favor." Troni, 2010 U.S.
Dist. LEXIS 79670, at *5 (quoting Ja re NYSE Specialists Sec. Litig., 503 F.3d 89, 95 (2d Cir.
2007)). Although the court is generally limited to the facts alleged in the complaint when

| determining a Rule 12(c) motion, the court may also refer “to documents attached to the
‘complaint as an exhibit or incorporated in it by reference, to matters of which judicial notice may
be taken, or to documents either in plaintiff]'s] possession or of which plaintiff{] had knowledge
and relied on in bringing suit.” Brass v. Am. Film Tech., Inc., 987 F.2d 142, 150 (2d Cir. 1993)

(citation omitted); see Young Decl. and D.E. 1, D.E. 2-7 (noting exhibits and sworn testimony).

Under Fed.R.Civ.P. 12(c), the court may consider, "in its discretion and upon notice to all
parties," materials outside the pleadings. Falls Riverway Realty v. City of Niagara Falls, 754
F.2d 49, 53 (2d Cir.1985). If it does so, however, the motion is treated as one for summary
judgment under Fed.R.Civ.P. 56. Jd. at 53-54. In the matter of the complaint of Wittich Bros.

.. Marine, Inc., No. CV 15-5210 (E.D.N.Y. Jan. 9, 2018) (J. Wexler).

Where the motion to dismiss involves a civil rights complaint, we must be especially

 solicitous of the wrongs alleged and must not dismiss the complaint unless it appears to a

certainty that the’ plaintiff would not be entitled to relief under any legal theory which might
plausibly be suggested by the facts alleged.” Hall v. Burney, No. 11-6566 (4th Cir. Nov. 18,

 

 
2011) (citation and internal quotation mark omitted). The incorporation of sworn testimony
adduced from Plaintiffs should be coupled with the deposition testimony of Defendants (upon
Defendants production) in what would be a simple conversion process of this dispositive motion:

Taken together, Federal Rules of Civil Procedure 12(¢c) and 56(c)
require that if a district court considers matters outside of the
_pleadings, 1 must then treat a motion for judgment on the pleadings
as one for summary judgment and ensure that the opposing party is
given at least ten days notice of the conversion. See Beacon
Enterprises v. Menzies, 715 F.2d 757, 767 (2d Cir.1983); In re
Bristol Industries, 690 F.2d 26, 28-29 (2d Cir.1982). The essential
inquiry when such a conversion is challenged, however, is not
whether formal notice was served, but whether, based on the facts
and circumstances of the particular case, the opposing party “should
reasonably have recognized the possibility that the motion might be
converted into one for summary judgment or was taken by surprise

- and deprived of a reasonable opportunity to meet facts outside the
pleadings.” Jn re G. & A. Books, Inc., 770 F.2d 288, 295 (2d Cir.
1985).

Villante v. Dept. of Corrections of City of New York, 786 F.2d 516 (2d Cir. 1986) (external

quotation marks omitted and internal citations preserved).

Plaintiffs submit that the pleadings, affidavits submitted in support, Plaintiffs’ guns
already returned, and the documentary evidence attached as exhibits and more thoroughly
described in the declaration of Richard Young, Esq., must result in the denial of Defendants
request for relief together with all other relief that this Honorable Court deems just and proper.

I. Your HONOR ORDERED DEFENDANTS TO RETURN PLAINTIFFS’ WEAPONS, A

SECOND AMENDMENT VIOLATION WAS RECOGNIZED, AND DEFENDANTS
‘CANNOT MEET THEIR BURDEN IN SEEKING DISMISSAL ON THE PLEADINGS

PROVIDED THE FACTS, POLICIES AND PRACTICES WITHIN THE DEFENDANT
COUNTY OF SUFFOLK AND THE SUPERVISORY DEFENDANTS

Your Honor Ordered Plaintiffs’ guns returned based on these pleadings to which
Defendants seck dismissal, Defendants statement that “Plaintiffs state no cognizable § 1983
Claim” is defies common sense as Your Honor managed to restore Plaintiffs to possession of

‘their property (5% Amendment), firearms (2"4 Amendment), necessary for Plaintiffs’ vocation.

 
10

‘Second Amendment

“Undoubtedly, the réfnoval of property, weapons, directly by the Suffolk County
Defendants, State actors, endorsed, approved and overseen by the Defendants supervisors is
undoubtedly state action which deprived Plaintiff of her constitutional right to property and her
vocation which, yes, required her to carry a service weapon, Schiff v, Suffolk Cty. Police Dep't,
No. 12-cv-1410, 2015 WL 1774704, at *5 (E.D.N.Y. Apr. 20, 2015).

The Second Amendment provides: "A well regulated Militia, being necessary to the
security of a free State, the right of the people to keep and bear Arms, shal! not be infringed."
US, Const. amend. II. Thé Second and Fourteenth Amendments create a right that “is exercised
individually and belongs to all Americans.” District of Columbia v. Heller, 554 U.S. 570, 581

(2008). Law enforcement agents cannot be subject to the whim and caprice of a licensing officer.

___ Plaintiffs are not gun enthusiasts but, rather, are required to exercise their second
amendment right as part of their chosen vocation, identity and continued service to state and
county. Together with this property right, this “natural right of resistance and self preservation,”
-1 Sir William Blackstone, Commentaries on The Laws Of England 144 (1753), has been
described as the “first law of nature” and “the true palladium of liberty.” St. George Tucker,
| View of The Constitution of The United States with Selected Writings 238 (Clyde N. Wilson ed.

1999). Defendants cannot articulate how it is that policymakers are devoid of responsibility.

In District of Columbia v. Heller, 554 U.S. 570 (2008), the Court held that the Second

; Amendment tight to keep aid bear arms is a right held by private American citizens. Id. at 595.
In McDonald v. City af Chicago, 561 U.S. 742 (2010) (“McDonald”), the Court held that the
scope of that right applies to States and their political subdivisions, id. at 750, and that the
contours of the right against the States are coextensive and coterminous with the contours a

| citizen can-assert against the federal government, id. at 778-80. While limitations and reasonable
restrictions are recognized, see, ¢.g., New York State Rifle & Pistol Association, Inc. v. City of

_ New York, No. 18-280 (U.S. Apr. 27, 2020), the right is recognized and was violated here
contrary to.the assertions of Ms. Zwilling. Def. MOL P. 7.

In-McDonaid, this Court described the Second Amendment as a “pre-existing right.’” /d.
at 915. Heller too rejected the idea that the right “is ... in any manner dependent on [the Bill of
Rights] for its existence.”” Heller at 592. In McDonald v. City of Chicago, four justices adopted

 

 
11

the textual view that the Second Amendment applied to the states on the theory that it was

incorporated into the Due Process Clause of the Fourteenth Amendment. However, Justice

_ Thomas’ concurrence presented a textualist position — that the Second Amendment is among
the Privileges or Immunities guaranteed to Citizens against deprivation by States in the
Fourteenth Amendment. See McDonald at 806 (Thomas, J., concurring).

‘The Second Amendment is not “subject to an entirely different body of rules than the
other Bill of Rights guarantees that we have held to be incorporated into the Due Process Clause”
McDonald v. City of Chicago, 561 U.S. 742, 780 (2010). Justice Thomas has observed that “ft]he

right'to keep and bear arms is apparently this Court’s constitutional orphan. And the lower courts
| seem to have gotten the message.” Silvester v. Becerra, 138 S. Ct. 945, 952 (2018) (Thomas, J.,
dissenting). Justice Thomas has charged that “the lower courts are resisting this Court’s decisions

in Heller and McDonald and are failing to protect the Second Amendment...” Jd. at 950.

Together with the burden in seeking dismissal, Defendants have an exacting burden to
justify the violations of Plaintiffs’ Second Amendment rights — one by false association and the
other guilty by association. See United States v. Virginia, 518 U.S. 515, 534 (1996). The
Supreme Court applied intermediate scrutiny, emphasizing that this rigorous standard amounts to
“skeptical scrutiny of official action,” and requires that the government “must demonstrate an
exceedingly persuasive justification,” /d, at 531 (internal quotation marks omitted}. When
intermediate scrutiny is at bar, there is a “strong presumption” that the State’s action is
unconstitutional. Jd. at 532..“The burden of justification is demanding and rests entirely on the
State.” Jd. at 533. “The justification must be genuine, not hypothesized or invented ad hoc in
response to litigation.” Jd, The State’s argument also “must not rely on overbroad
generalizations.” id. Although not as demanding as strict scrutiny, satisfying intermediate

scrutiny is a daunting challenge for the government.

— “Under intermediate scrutiny, the Government may employ the means of its choosing so
long as the a regulation promotes a substantial governmental interest that would be achieved
less effectively absent the regulation, and does not burden substantially more speech than is
nécessary to further that interest.” Turner Broad. Sys. vy. FCC, 520 U.S. 180, 213-14 (1997)

(internal quotation marks omitted) (emphasis added) (ellipsis in original).

The Supreme Court has stated, “We have required proof by clear and convincing

evidence where particularly important individual interests or rights are at stake,” Herman &

 
12

MacLean v. Huddleston, 459 U.S. 375, 389 (1983) and while “ensuring public safety and order”
-meets the intermediate-scrutiny standard, Schenk v. ProChoice Network of W. N.¥., 519 U.S.
357,.372.(1997), one.cannot help but see the obvious problem when the service weapon of law
enforcement is removed, from Ms. Nin nevertheless the removal of weapons from Ms. Tritschler
_ for what there is no excuse but for which there exists a policy, a pattern and practice, of

deprivation of Second Amendment and Fifth Amendment rights.

- The State can impose conditions on this right for the protection of the public, however
- they cannot deprive Plaintiffs of their rights without due process, even if temporary. Hague v.
Sedita, 56 Mise.2d 203, 288 N.Y.S.2d 212 (citing Matter of Gulotta v. Kelly, 8 Misc.2d 721, 168
N.Y.S.2d 60 (1957)). Plaintiffs’ ability to hold a weapon was directly tied to her ability to
maintain employment. Bell v Burson, 402 U.S. 535, 539 (1971); see Evans v. City of New York,
308 F, Supp. 2d 316, 323 (S.D.N.Y. 2004) (noting, once granted, such license is a protected
- property interest, and the Due Process Clause thus applies to the deprivation of a driver's license
by the State.”) (citing Bell v. Burson, 402 U.S. 535, 539, 91 S.Ct. 1586, 29 L.Ed.2d 90
(1971) ("Suspension of issued licenses ... involves state action that adjudicates important
‘interests of the licensees. In such cases the licenses are not to be taken away without that
. procedural. due process required by the Fourteenth Amendment."). Defendants suggestion that
gun ownership and the right to maintain such a vocation that requires gun ownership required for
a vocation can be cancelled at any time defies logic and cannot be consistent with federal law.
See Def. MOL P. 8; ct. Weinstein v. Krumpter, No, 2: 14-cv-7210 (ADS)(AKT) (E.D.N-Y. July

8, 2019) (deprivation ; of handgun not tied to vocation or law enforcement).

“As with any other liberty interest, there must be some modicum of due process prior to its
removal. Mathews v. Eldridge, 424 US. 319, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976); Perry v.
Sindermann, 408. U.S. 593, 601 (1972); see Board of Regents v. Roth, 408 U.S. 564 (1972); Bell
v. Burson, 402 U. S. 535, 539 (1971); Goldberg v. Kelly, 397 U.S. 254 (1970). Your Honor
recognized this (see also Napolitano v. Ryder, 18-cv-03607(SJF)(AKT)) in her previous Order.

Plaintiffs guns were retuned to them and in the context of Second Amendment Rights,
three dissenting Supreme Court Justices, dissenting, opined that:
Ifa §1983 plaintiff achieves any success on the merits, even an

award of noininal damages, the plaintiff is a prevailing party and is
eligible for attorney's fees under 42 U.S. C. §1988.

 
13

See Buckhannon Board & Care Home, Inc. v. West Virginia Dept.
of Health and Human Resources, 532 U.S. 598, 603 (2001), For
this reason, were the Court to exercise jurisdiction in this case and
- tule for petitioners, they would be eligible for attorney's fees.
See Farrar v. Hobby, 506 U.S. 103, 109 (1992),
New York State Rifle & Pistol Association, Inc. v. City of New York, No. 18-280 (U.S. Apr. 27,
2020) (J. Alito dissenting). Not only does such a claim survive but "[t]he burden of justification
is demanding and it rests entirely on the State." United States v. Virginia, 518 U.S. 515, 533, 116
S.Ct. 2264, 135 L.Ed.2d 735 (1996). As extensively discussed above and evidenced in the
pleadings, exhibits annexed thereto, and what will obviously resolve throughout discovery,
summary judgment or trial, the involvement of each Defendant is borne throughout the

conspiracy that deprived both Plaintiffs of property without due process by state actors.
1st Amendment. |

Plaintiffs constitutional rights were violated by First Amendment retaliation, takings and
due. process violations by state actors acting under color of State law. Ciambriello v. Cty. of
Nassau, 292 F.3d 307, 323 (2d Cir. 2002) (citing Spear v. Town of West Hartford, 954 F.2d
63, 68 (2d Cir. 1992)). Plaintiff is allowed to speak out against harassment and other criminal
conduct taken against civilians, here her friend and colleague, for which Plaintiffs suffered
injury in, among other things, the loss of property, vocation, ability to earn an income and

maintain familial relationships simply because she spoke out against wrongdoing.

Defense counsel. ignores this “[iJn trying to come up with some defense against the awful
facts, defénse counsel, of necessity, pushed...right to the edge of the straight-face test,”
| Gallagher v. US, No. 1 1-cr-0806 (BMC) (E.D.N.Y. June 26, 2018), and basically implies

| that there was absolutely wrongdoing by Defendants, any of them, whatsoever.

Defendants, collectively, worked together to deprive Plaintiffs of their constitutional
rights through their various positions throughout Suffolk County in and in failing to address
the constitutional vidlations to which Plaintiffs suffered and complained. Counsel for
Defendants ignores the subtle but meaningful substantive distinctions between the
allegations of conspiracy required to establish a claim under 42 U.S.C. §1983 and 42 U.S.C.
§1985 and §1985(3)

“(To) state-a § 1983 conspiracy claim, (a) plaintiff must allege:
(1) an.agreement between two or more state actors or between a

 
14

state actor and a private entity; (2) to act in concert to inflict an
unconstitutional injury; and (3) an overt act done in furtherance
of that goal causing damages. A §1983 conspiracy claim must be
'  .based on an underlying violation of one or more constitutional
a rights.”>
Biswas v. City of New York, 973 F. Supp. 2d 504, 533 (S.D.N.Y. 2013), GJ.
. Koeltl)(“Biswas) (internal quotation marks and citations omitted). To state a conspiracy
claim under§ 1985(3), a plaintiff must allege:
~ “{1) a conspiracy; (2) for the purpose of depriving, either directly or indirectly,
any person or class of persons of equal protection of the laws; (3) an act in
furtherance of the conspiracy; (4) whereby a person is deprived of any right of
a citizen of the United States.”

Biswas, at 533 (internal quotation marks, citations, and ellipsis omitted). Plaintiffs
accomplish this in their pleadings, exhibits and sworn statements in support. Plaintiffs have
provided the facts supporting a clear meeting of the minds among Defendants creating an
agreement, express or tacit, to promote, further, and facilitate long standing unconstitutional
policies. See Richard Young Declaration; see Trombley v. O’Neill, 929 F. Supp. 2d 81, 97
(N.D.N.Y. 2013) (J. Suddaby).

st Amendment.

 

The Eighth Amendment provides: “Excessive bail shall not be required, nor excessive fines

imposed, nor cruel and unusual punishments inflicted.” U.S. Const. amend. VIII.

a In June, 2019, the US. Supreme Court in a unanimous ruling, held that the Eighth
Amendment’s prohibition against “excessive fines” applies to the states under the Due Process
clause of the Fourteenth Amendment. Tims v. Indiana, 586 US _, No. 17-1091 (2019)
(“Timbs”). In the wake of Timbs, cenallenges have been mounted from things like overzealous
ticketing to the loss, here, of a profession and vocation. See, e.g., J. Justin Wilson, Doraville

| Homeowners Win Round One in Lawsuit Challenging City's Overzealous Ticketing Scheme,

Institute for Justice (April 1, 2019), available at bit.ly/2WEeADu. Perhaps Defendants are able

to unilaterally strip Nin of her ability to carry a firearm but not of her ability to be a peace

officer.

‘Writing for a unanimous Court in Timbs, Justice Ruth Bader Ginsburg observed that this

protection has been “a constant shield throughout Anglo-American history” highlighting the

 
15

influence of the oppressive fines imposed under the Black Codes on the adoption of the
Fourteenth Amendment. In separate concurring opinions, Justices Neil Gorsuch and Clarence
Thomas argued i that the ban on excessive fines should be incorporated through the privileges or
immunities clause, which states, “No state shall make or enforce any law which shall abridge the
privileges or immunities of citizens of the United States.” The distinction is that the privileges or
immunities clause is specific to United States citizens; not “any person,” as in the due process

clause of the Fourteenth Amendment.

“Exorbitant tolls undermine other constitutional liberties,” R.B. Ginsburg wrote. “Excessive
fines cari be used, for example, to retaliate against or chill the speech of political enemies.” She
added, “Even absent a political motive, fines may be employed ‘in a measure out of accord with
the penal goals of retribution and deterrence,’ for ‘fines are a source of revenue,’ while other
forms of punishment ‘cost a State money.’ ” See 586 US __, No. 17-1091 (2019). Whether it is

over tall grass or a treehouse, the prophetic examples provided by R.B. Ginsburg squarely fall

within the Defendants’ demand to divest Plaintiffs of property, license and that Plaintiff Nin

should have been divested of her means of employment by such excessive and unreasonable

punishment. See J. Justin Wilson, Florida Man Could Lose His Home for Having Long Grass,
Institute for Justice (May 8; 2019), available at bit. lW/2WCOXLB.

Defendants ignore Supreme Court precedent while endorsing recent decisions concerning
handgun licensing as“The touchstone of the constitutional inquiry under the Excessive Fines
Clause,” moreover, “Is the principle of proportionality: The amount of the forfeiture must bear
some relationship to the gravity of the offense that it is designed to punish.” United States v.
Bajakajian, 524 U.S. 321, 334 (1998). “If the amount of the forfeiture is grossly disproportional
to the gravity of the defendant’s offense, it is unconstitutional.” United States v. Bajakajian, 524
U.S. 321, 336-337 (1998)

As Justice Ginsburg noted, excessive tolls and forfeiture form the basis of government
tyranny over local law enforcement. The forfeiture and fine(s) suffered here are enormous: the
stripping of a law enforcement officer of her weapon and job within moments. The pleadings
make this clear and are not in regards to “convicted prisoners” (Def. MOL P. 13) albeit Plaintiffs
were treated as such, humiliated and suffered the indignancy of being treated as criminals

although Defendants, all of them, worked together to bolster and continue false charges as best

 
 

16

evidenced by the dismissal of the matter which defense counsel carefully hid in her back pocket
as she defended this case before Your Honor.

I | PLAINTIFF NEN WAS TARGETED FOR A SINGLE STATEMENT, DEPRIVED OF HER
FEREARMS AND SUBJECT TO CONSPIRACY DUE TO A “SPITEFUL EFFORT” TO
HURT PLAINTIFFS, ONE OF WHICH HAD HER WEAPONS SEIZED FOR NO
APPARENT REASON OTHER THAN HER RELATIONSHIP TO Ms, NIN

This Honorable Court readily divined from the pleadings that there was no basis to hold the
_ weapons of Plaintiffs and punish the Plaintiffs as discussed above for which Defendants cannot
possibly satisfy their burden that Plaintiffs have not sufficient pled and articulated the conspiracy
that targeted Plainti Nin for summary punishment, deprivation of her property and

constitutional rights, inclusive of the Fourteenth Amendment.

Village of Willowbrook v. Olech, 528 US 562 (2000) came to the Supreme Court from the
Court of Appeals for the Seventh Circuit which held that a plaintiff can allege an equal
protection violation by asserting that state action was motivated solely by a “spiteful effort to

get’ him for reasons wholly unrelated to any legitimate state objective.” 160 F. 3d 386, 387
(1998) quoting Esmail v. Macrane, 53 F. 3d 176, 180 (CAT 1995) ). ... The Supreme Court
granted certiorari to determine whether the Equal Protection Clause gives rise to a cause of
action on behalf of a “class-of one” where the plaintiff did not allege membership in a class or
group. 527 U.S. 1067 (1999) and stated,

“Qur cases have recognized successful equal protection claims
brought by a “class of one,” where the plaintiff alleges that she has
been intentionally treated differently from others similarly situated
and that there is no rational basis for the difference in treatment.
[citations omitted] In so doing, we have explained that ‘[t}he
purpose of the equal protection clause of the Fourteenth Amendment
is to secure every person within the State's jurisdiction against
intentional -and arbitrary discrimination, whether occasioned by
express terms of a statute or by its improper execution through duly
constituted agents.’ [citations omitted] That reasoning is applicable
to. this case. The complaint also alleged that the Village’s demand
was “irrational and wholly arbitrary” ... These allegations, quite
apart from the Village's subjective motivation, are sufficient to state
-a claim for relief under traditional equal protection analysis.”

 
17

This case is one where “a powerful public official picked on a person out of sheer

' vindictiveness" WacFarie, 53 F. 3d at 180, evidenced by Burke’s attack and his continued
pressure on the Suffolk County Defendants, from the bottom up, to continue to maintain a false
charge against Plaintiff Nin and withhold her weapons in an effort to have her removed from her

ability to be a law enforcement officer.

The involvement of all of the named Defendants is evidenced not only in the pleadings
but in the exhibits annexed and made part of the pleadings, set forth more fully in the

accompanying declaration, complaint and its attendant affidavits and exhibits.

The involvement of a state official in such a conspiracy plainly provides the state action
essential to show a direct violation of civil rights, whether or not the actions of the police were
officially authorized, or lawful. Monroe v. Pape, 365 U.S. 167 (1961); see United States v.

“Classic, 313 U.S. 299, 326 (1941); Screws v. United States, 325 U.S. 91, 107—111 (1945);
Williams v. United States, 341 U.S. 97, 99—100 (1951). To act ‘under color’ of law does not

| require that the accused éven be an officer of the State. It is enough that he or she is a willful
participant in joint activity with the State or its agents. Adickes v. S. H. Kress & Co., 398 US.
144, 152 (1970) (citing United States v. Price, 383 U.S. 787, 794 (1966); see also Friedman v,
NY. City Admin, for Children's Servs., No. 04-CV-3077(ERK), 2005 WL 2436219, at *7
(EDN. Sept. 30, 2005) (citations and quotations omitted).

Applying this theory in Dennis v. Sparks, 449 U.S. 24 (1980), the Supreme Court held
that private parties who. corruptly conspired with a judge, a state actor, acted “under color” of
state law. See id. at 27-28:-The Supreme Court also applied the joint participation test in Lugar v.
Edmondson Oil Co., 457 U.S. 922, 941-42-(1982), in which the Court held that a corporate
creditor acted “under color? of law when it invoked the aid of state officials to use state-created
attachment procedures to deprive the plaintiff of his property. See id. at 942 (“The Court of
Appeals erred in holding ‘that in this context ‘joint participation’ required something more than

invoking the aid of state officials to take advantage of state-created attachment procedures.”).

While Lugar arose in the context of prejudgment attachments of property, there is a
stronger basis. for exteriding the holding of a case where a defendant deliberately and wrongfully
caused a violation of the plaintiff's constitutional rights. Specifically, in the context of a criminal
prosecution under 18.U.S8.C. § 1951, it has been held that a private actor may be found guilty of

extortion under color of official right. The basis for this holding is “the precept that an individual

re .

 
18

with the requisite criminal intent may be held liable as a principal if he is a cause in fact in the
commission-of ‘a-erime; notwithstanding that the proscribed conduct is achieved through the
actions of innocent intermediaries.” United States v. Margiotta, 688 F.2d 108, 131 (2d Cir.
1982). As the same reasoning would apply to a prosecution under the federal civil rights laws,
see €.2. United States v. Lester, 363 F.2d 68, 72 (8th Cir. 1966), and there is no logical reason

why it should not apply in the context of a civil action.

Particularly important here is Coakley v. Jaffe, 49 F.Supp.2d 615 (S.D.N.Y.1999), a case
in which private actors manipulated the evidence they presented to a county assistant district
attorney, leading to the arrest and prosecution of the plaintiffs. Judge Rakoff rejected the private
defendants' argument that the plaintiffs failed to plead actions taken “under color” of law,
stating: - |

[The Defendants] also argue that the § 1983 false arrest claims
against them should [be] dismissed because their actions were not
taken. under color of law. However, “[p]rivate persons, jointly
engaged: with state officials in the challenged action, are acting
‘under color’ of law for purposes of § 1983 [claims],” even if the
state actor himself is immune from liability. Here, the plaintiffs
allege that [the private actors] wilfully caused defendant Driscoll,
an Assistant District Attorney, to violate plaintiffs’ rights by
manipulating the evidence presented to the Grand Jury. Drawing
every reasonable inference in favor of the plaintiffs, the Court
‘concludes that plaintiffs have, at least for present purposes,
sufficiently pled the existence of joint action that warrants treating
[the private. actors] as state actors for purposes of assessing
plaintiffs’ federal false arrest claim.

Id. at.624 (external quotation mark omitted). Plaintiffs allegations against these Defendants who

are enmeshed with the Islip Defendants is pled with specificity based upon reasonable inferences

and drawn in as much detail as possible. In determining whether Plaintiff stated a claim in this
"matter; the decision in Gill v. Silver Inv'rs Inc. is particularly instructive:

First, “the conduct complained of must have been committed by a
person acting under color of state law.” Pitchell v. Callan, 13 F.3d
545, 547 (2d Cir. 1994) (citation omitted). Second, “the conduct
complained of must have deprived a person of rights, privileges or
immunitieés secured by the Constitution or laws of the United
States.” /d.; see also McGugan v. Aldana-Bernier, 752 F.3d 224, 229
(2d Cir. 2014) (“To state a claim under § 1983, a plaintiff must
_allege that defendants violated plaintiff's federal rights while acting
under color of state law.”); Schiff v. Suffolk Cty. Police Dep't, No.

 

 
19

12-cv-1410, 2015 WL 1774704, at *5 (E.D.N.Y. Apr. 20, 2015)
_ (same). “Under color” of law has been interpreted to mean the same
thing as “state action” under the Fourteenth Amendment. Rendell-
Baker v. Kohn, 457 U.S. 830, 838 (1982).

Gill v. Silver Inv'rs Inc., No. 16 CV 3219 (LDH), 2016 WL 4099098, at *3 (E.D.N.Y. Aug. 2,
2016) (external quotation mark omitted and internal citations preserved). Eastern District of New
York Judge Hon, Judge LaShann DeArcy Hall held that “Private individuals who are not state
actors may nonetheless be liable under § 1983, however, if they have conspired with or engaged
in joint activity with state actors.” Furthermore, “[t]o state a Section 1983 conspiracy claim
against a private entity, Plaintiffs must allege: (1) an agreement between a state actor and a
private party; (2) to act in concert to inflict an unconstitutional injury; and (3) an overt act done

in furtherance of that goal causing damages.” /d, (internal citations and quotations omitted).

Plaintiffs’ Complaint meets the three prong test as it alleges an agreement between
Defendants, acts used by the Defendants to deprive the Plaintiffs of their constitutional rights,
and several overt. acts in furtherance of the goal. Middleton v. The City of New York, 2006 WL
1720400 (E.D.NLY,) The goal was harm, retaliation for Nin’s speaking out, and the injury
concrete and definite as already recognized by this Court. The pleadings evidence a conspiracy

for which Defendants fail to meet their burden in seeking dismissal.

Further, such request for dismissal: must also be denied as conspiracies are by their very
nature secretive, can rarely be proven by direct evidence, and often must be proven by
circumstantial evidence. Brewster v. Nassau County, 349 F. Supp.2d 540 (E.D.N.Y. 2004);
Pangburn v. Culbertson, 200 F.3d 65, 72 Qd Cir. 1999); Rounseville v. Zahl, 13 F. 3d 625, 632
(2d Cir. 1994), see; e.g., United States v. Rivera, 971 F.2d 876, 890 (2d Cir.1992); United States
v. Pitre, 960 F.2d 1112, 1121 (2d Cir.1992),

Contrary to Ms. Zwilling’s assertions otherwise, in setting forth a 42 U.S.C, § 1983
claim, a Plaintiff is not required to list the place and the date of Defendants’ meetings and the
summary of their conversations when she pleads conspiracy, but the pleadings must present facts
tending to show agreement and concerted action. Fisk v. Letterman, 401 F. Supp. 2d 362, 376
(S.D.N.Y, 2005): -

 

 
20

III. ALTHOUGH THE WEAPONS ARE RETURNED, PLAINTIFFS DAMAGES CONTINUE
AND SUCH PLEADINGS ESTABLISH A FIFTH AMENDMENT TAKINGS VIOLATION

42 USC § 1983 protects against municipal actions that violate a property owner’s rights to
due process, equal protection of the laws and just compensation for the taking of property under
‘the Fifth and Fourteenth Amendments to the United States Constitution. Town of Orangetown v.
Magee, 88 N.Y.2d 41, 49, 643 N.Y.S.2d 21, 665 N .E.2d 1061 (1996).

Defendants claim that Plaintiffs were not denied equal protection but they ignore the that
Plaintiff was targeted and both Plaintiffs deprived of weapons albeit, according to Defendants,

‘the actions taken were because of Nin’s statement, See also, Olech, supra.

_ The fountainhead of modern “takings” jurisprudence is the decision of the Supreme Court of
the United States in First English Evangelical Lutheran Church of Glendale v. County of Los
Angeles, California, 482 U.S. 304, 107 8.Ct. 2378, 96 L.Ed.2d 250 (1987).

The Court in First English Evangelical Lutheran Church of Glendale provided a modern
interpretation of Justice Holmes' opinion for the Court in Pennsylvania Coal Co. v. Mahon, 260
U:S. 393, 43 S.Ct. 158, 67 L.Ed. 322 { 1922), that “[t]he general rule at least is, that while
property may be regulated to a certain extent, if regulation goes too far it will be recognized as a
taking.” Id.,.at 415, 43 $.Ct., at 160. Later cases have unhesitatingly applied this principle. First
English Evangelical Lutheran Church of Glendale v. County of Los Angeles, California, 482
U.S. 304, at 316-317.

The Fifth Amendment guarantees that no one will “be deprived of life, liberty, or property,
without due process of law; nor shall private property be taken for public use, without just
compensation,” U.S. Const. amend. V, and it has been made applicable to the states through the
Fourteenth Amendment. Albeit accused of wrongdoing, government action “must measure up to
the essentials of due process and fair treatment.” Kent v. United States, 383 U.S. 541, 562
(1966). | |

There must be no punishment until finding of guilty. See /ngraham v. Wright, 430 U.S. 651,
671-672, and n. 40, 673-674 (1977); Gregory v. Chicago, 394 U.S. 111, 112 (1969);
Thompson v. Louisville, 362 U. 8. 199, 206 (1960). In Stack v. Boyle, 342 U.S. 1, 445 (1951),

the Supreme Court stressed the importance of a person's right to freedom until proved guilty. The

 
21

restrictions and constraints placed upon Plaintiffs were patently unreasonable. Even if Plaintiff
Nin was somehow reasonable, which it was not, Defendants simply had no basis to approach,
seize,-demand property; and-continue to limit Plaintiff Tritschler’s ability to bear arms or

property without due process of law.

Both Plaintiffs rights were violated by such false complaint to which Defendants knew, and
had reason to know, was brought for a collateral and improper purpose. It is axiomatic that
“[d]ue process requires that a pretrial detainee not be punished.” Bell v. Wolfish, 441 U.S., at
535, n. 16. That liberty, a recognized due process right by Supreme Court jurisprudence, extends
to dignity and bodily integrity. See Schmerber v. California, 384 U.S. 757, 767, 86 S.Ct. 1826,

. 1834, 16 L.Ed.2d 908 (1966). One of the purposes of imposing procedural constraints on
decisions affecting life, liberty, or property is to reduce the incidence of error. See Fuentes v.
Shevin, 407 U. S. 67, 80-81 (1972).

‘Defendants deprived Plaintiffs of fundamental civil and constitutional rights without due
process and continued to further that conspiracy among Defendants at every stage of these
proceedings ~ Defendant LoRusso stating that Plaintiffs could not have weapons and Defendant
Komoronski, the head of the pistol section, witnessed, endorsed and cooperate with Defendants,
all Defendants, to injure Plaintiffs for an improper purpose. See Local 342, Long Island Pub.
Serv, Emps., UMD, ILA, AFL-CIO v. Town Bd. of Huntington, 31 F.3d 1191, 1194 (2d Cir.
1994),

Accordingly, Defendants motion to dismiss must be denied as evidenced by Your Honor’s
previous Court Order requiring the Defendants cease the continued deprivation of property and
were ordered return the chattel, the weapons required for the Plaintiffs’ vocation.

IV. DEFENDANTS ARE NOT ENTITLED QUALIFIED IMMUNITY AND DEFENDANTS

OFFER NOTHING TO MEET THEIR BURDEN IN DISMISSAL, REBUTTING THE
PLEADINGS, AFFIDAVITS OR EXHIBITS, OR SEEKING QUALIFIED IMMUNITY

| “(Government officials performing discretionary functions generally are granted a qualified
immunity and are ‘shielded from liability for civil damages insofar as their conduct does not
- violate clearly established statutory or constitutional rights of which a reasonable person would
have known.’ ” Wilson v, Layne, 526 U.S. 603, 609, 119 S.Ct. 1692, 143 L.Ed.2d 818 (1999)
_ (quoting, 457 U.S. 800, 818, 102 §.Ct. 2727, 73 L.Ed.2d 396 (1982)).

 

 
22

The Supreme Court established the analysis for determing whether an officer is entitled to
qualified immunity. See Saucier v, Katz, 533 U.S, 194, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001).
“A court required to rule upon the qualified immunity issue must consider, then, this threshold
question: Taken in the light most favorable to the party asserting the injury, do the facts alleged
show the officer’s conduct violated a constitutional right?” /d, at 201, 121 S.Ct. 2151. “[T]he
next, sequential step is to.ask whether the right was clearly established,” fd. “The relevant,
dispositive inquiry in determining whether a right is clearly established is whether it would be
clear to a reasonable officer that his conduct was unlawful in the situation he confronted.” Id. at
202, 121 S.Ct, 2151.

| The United States Supreme Court recently receded from Saucier, however, in Pearson,
holding that when “resolving government officials’ qualified immunity claims, courts need not
first determine whether facts alleged or shown by plaintiff make out a violation of a
constitutional right. Pearson v. Callahan, 129 §.Ct. 808, 172 L.Ed.2d 565 (2009).

Therefore, at the Court’s own discretion, it can first determine whether a constitutional right
was clearly established at the time of defendant’s alleged misconduct. In determining whether a
constitutional right is “clearly established,” as required for plaintiff to defeat a government
’ official’s claim of qualified immunity in civil rights actions, the relevant dispositive inquire is
whether it would be clear to a reasonable official that his conduct was unlawful in the situation
he confronted. Johnson v. Newburgh Enlarged School District, 239 F.3d 246, 250-251 (2d Cir.
2001).

Edrei v. Maguire, No. 17-2065, August Term, 2017 (2d Cir. June 13, 2018), held that “(1)
that, on the allegations before us, which we must accept as true, the plaintiffs have stated a
Fourteenth Amendment excessive force claim and (2) that purposefully using the LRAD ina
manner capable of causing serious injury to move non-violent protesters to the sidewalks
violated law that was clearly established as of 2014.” Not all instances, such as the LRAD, must
be contemplated as, here, must be clearly delineated to afford qualified immunity.

: Defendants offer a complete denial to all the allegations and no depositions or anything to
rebut the pleadings and sworn testimony of Plaintiffs showing the constitutional violations they
suffered. Defendants know and have reason to know that that in a light taken most favorably to
- Plaintiffs, Defendants cannot possibly state that the removal of weapons from both Plaintiffs
should be subject to qualified immunity any-more than Defendants, and all of them, had any
reason to believe that the complaint was not malicious and designed to injure Plaintiff Nin and

those around her.

 

 
23

_ Like other situations, this case is one where “two conflicting stories best captures what
happened on the street, Graham will not permit summary judgment in favor of the defendant
official.” Saucier,.533 U.S_at 216. Although this is not an excessive force case, Defendants’
attorney’s denial in the face of sworn testimony, exhibits and pleadings articulating that
Defendants took actions, conspiring with one another, to harm inflict constitutional injuries upon

Plaintiffs cannot possibly entitle Defendants to anything less than a jury trial,

. Plaintiffs respectfully request that this Honorable Court deny Defendants’ motion in its
entirety and grant Plaintiffs all other relicf it deems just and proper.

oY, PLAINTIFFS RESPECTFULLY REQUEST THAT YOUR HONOR ALLOW AN
. AMENDMENT TO THE COMPLAINT IF NOT A CONVERSION OF THE MATTER TO
_ SUMMARY JUDGMENT WITH THE ORDERING OF DEPOSITIONS SHOULD YOUR
HONOR BE INCLINED TO GRANT DEFENDANTS DISMISSAL ON THE PLEADINGS

Should Your Honor not Order the deposition of Defendants and convert this matter to a
Summary Judgment motion, Plaintiffs would request leave to amend as dismissals under Rule 12
are often granted with leave to re-plead, unless the Court determines that such leave would be
futile. See McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007) (“A district
‘court has discretion to deny leave for good reason, including futility, bad faith, undue delay, or
undue prejudice to the opposing party”). When dismissing a claim under Rule 12, leave to amend
is generally freely granted unless it appears that “the substance of the claim pleaded is frivolous
on its face....” Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir.1988) (citing Moorish Science
Temple of Am., Inc. v, Smith, 693 F.2d 987, 990 (2d Cir.1982)).

Your Honor, this Court, recognized that these claims have merit when Your Honor Ordered

the immediate return of Plaintiffs weapons and Ordered the parties to proceed with discovery.

- Fed.R.Civ.P. 15 governs the amendment process of civil pleadings and provides that a
plaintiff should be allowed the opportunity to test his claim on the merits, as long as the
underlying facts that are relied upon are the subject of proper relief. Foman v. Davis, 371 U.S.
178, 182 (1962). Granting an opportunity to re-plead is futile where the problems with the
complaint are substantive, and would not be cured by better pleading. Cuoco v. Moritsugu, 222
F.3d 99, 112 (2d Cir.2000).

Accordingly, long standing law in this circuit should afford Plaintiffs the opportunity to cure
a defect after Plaintiffs’ laborious attempt to plead with specificity and factual detail each of the

allegations contained in Plaintiffs’ Amended Complaint. Cinevert v. Varsity Bus Co., No. 12-

 

 
24

CV-1223 RRM VVP, 2014 WL 4699674, at *6 (E.D.N.Y. Sept. 22, 2014). Had Defendants
" requested a’premotion conférence prior to'this request for relief, perhaps we could have avoided
this request arid unfortunate series of delays.

CONCLUSION

Your Honor should-deny the Defendants request for dismissal in its entirety if not Order the
depositions of Defendants together with the conversion of Defendants’ request to a Motion for

Summary Judgment to expedite the resolve of such matters while conserving judicial resources.

Alternatively, Plaintiffs respectfully request that Your Honor either deny Defendants’ request
for dismissal in its entirety or, alternatively, allow Plaintiffs an opportunity to amend its
complaint to address any pleading deficiencies together with all other relief that this Honorable

Court deems just and appropriate given the above circumstances.

DATED AT Suffolk, New York
May. 14, 2020

 
     

 

RICHARD YOUNGHESRNRWY7633)

ATTORNEY FOR PEAINTIFES

Cory H. Morris (CM 5225)
THE LAW OFFICES OF CORY H. Morris
OF COUNSEL TO RICHARD YOUNG, ESO.
Attorney for the Plaintiffs
135 Pinelawn Road, Suite 250s
Melville NY 11747
Phone: (631) 450-2515
FAX: (631) 223-7377
To: ARLENE ZWILLING, Esa.
/ . SUFFOLK COUNTY ATTORNEY’S OFFICE
H. Lee Dennison Building
_ Veteran’s Memorial Highway
“Hauppauge NY 11788

William D. Wexler, Esq.
816 Deer Park Avenue
North Babylon, N.Y. 11703

 
